OPINION — AG — THE AUTHORITY TO DETERMINE THE NEED FOR THE PURPOSED STRUCTURE AND THE CORRESPONDING DETERMINATION OF NECESSITY FOR THE ISSUANCE OF REVENUE BONDS TO FINANCE SAME IS EXCLUSIVELY WITHIN THE PROVINCE OF THE UNIVERSITY OF OKLAHOMA BOARD OF REGENTS. THE SOLE CRITERION BY WHICH THE BOARD OF REGENTS IS TO BE GUIDED IN THE EXERCISE OF THAT DISCRETION IS THE STATUTORY REQUIREMENT THAT THE BOARD MUST FIRST DETERMINE SUCH STRUCTURE TO BE NECESSARY FOR THE COMFORT, CONVENIENCE AND WELFARE OF THE STUDENTS OF THE UNIVERSITY AND SUITABLE FOR THE PURPOSE FOR WHICH THE UNIVERSITY WAS ESTABLISHED. CITE: 70 O.S. 1971 4001 [70-4001](A), 70 O.S. 1971 4001 [70-4001] [70-4001] THRU 70 O.S. 1971 4014 [70-4014], 70 O.S. 1971 4002 [70-4002](A), 70 O.S. 1971 4014 [70-4014] [70-4014], 70 O.S. 1971 4013 [70-4013] 70 O.S. 1971 4008 [70-4008], 70 O.S. 1971 4014 [70-4014] [70-4014] (WILLIAM DON KISER)